Citation Nr: 0527937	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  04-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, claimed as difficulties with eating, walking, and 
talking; a nervous condition; and memory problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel



INTRODUCTION

The veteran had active military service in the Merchant 
Marines from November 1944 to July 1945 and in the Marine 
Corps from October 1945 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, which 
found that new and material evidence had not been received to 
reopen a claim for service connection for residuals of head 
trauma.  Rating decisions in April 1947 had denied service 
connection for a speech disorder, eye condition, headaches, 
dizziness, and a nervous condition, claimed by the veteran as 
residuals of head trauma.  A March 2002 rating decision had 
also denied service connection for residuals of head trauma.

Regardless, this claim must be considered on the merits.  On 
November 23, 1977, Public Law 95-202 was enacted allowing for 
civilian service by Merchant Marines during World War II to 
be considered active military service if so certified by the 
Secretary of Defense.  See 38 C.F.R. § 3.7(x)(15).  Where a 
statute creates a new substantive right that did not exist at 
the time of a prior, final, unfavorable adjudication, a claim 
under the new statute is a new claim, asserting rights which 
did not exist at the time of the prior claim.  See Green v. 
Brown, 10 Vet. App. 111, 116 (1997); Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  
The denials of this claim in 1947 and 2002 were based on 
incurrence during the veteran's Marine Corps service.  The RO 
did not adjudicate, on the merits, entitlement to service 
connection for residuals of head trauma as incurred during 
recognized Merchant Marine service.  The claim for service 
connection based on Merchant Marine service is factually 
distinct from the prior claim, and, for this reason, the 
claim must be considered on the merits.

In November 2004, the Board granted the motion by the 
veteran's representative to advance this case on the Board's 
docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

In December 2004, the Board remanded this claim in order to 
obtain VA treatment records, schedule a VA examination, and 
for action consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & 
Supp. 2005).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim have been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Residuals of an inservice head trauma, claimed as 
difficulties with eating, walking, and talking; a nervous 
condition; and memory problems are first shown more than one 
year after the veteran's separation from service, and are not 
shown to be related to events during active service.


CONCLUSION OF LAW

Claimed residuals of head trauma were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection - Residuals of Head 
Trauma 

The veteran contends that he currently suffers from residuals 
of head trauma, claimed as difficulties with eating, walking, 
and talking; a nervous condition; and memory problems 
directly related to events incurred during active service.  
After a review of the evidence, the Board finds that the 
record does not support his contentions, and that his claim 
of entitlement to service connection for residuals of head 
trauma must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified Merchant 
Marine service indicate that he is entitled to be considered 
for presumptive service connection.  However, the veteran's 
claimed disability residuals of head trauma do not fall under 
the conditions that involve presumptive service connection.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's service 
connection claim, the Board acknowledges his complaints in 
multiple personal statements that he suffers from current 
residuals of a head injury during active service.  His lay 
statements alone, however, cannot meet the burden imposed by 
38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and his current complaints.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (a)(2) (2005).  

Any records for treatment while he was in the Merchant 
Marines would be maintained by the Public Health Service, and 
the Department of Health & Human Services has indicated that 
all records were destroyed after 50 years.  However, service 
medical records from the veteran's Marine Corps service show 
that he reported incurring head trauma in May 1945 with a 
period of unconsciousness.  He stated that he fell down a 
ladder while serving on a Merchant ship.  He was treated and 
hospitalized beginning in September 1946 for disorder the 
Marine Corps concluded was the result of that head injury - a 
speech disorder with inferiority complex.  Another 1946 
service record showed a diagnosis of complex psychoneurosis, 
hysteria.  The service medical records also show complaints 
of a lack of appetite, photophobia, being easily upset, and 
shakiness.  Findings on various treatment records included 
that he was tense, apprehensive, restless, showing emotional 
unrest, apathetic mood, considerable blocking, stuttering, 
and impaired judgment and insight.

An April 2002 VA treatment note listed an assessment of 
memory disturbance.  VA treatment records contained a 
computerized problem list showing diagnoses of a memory 
disorder in June 2002 and anxiety in October 2002.  An 
October 2003 VA treatment note showed complaints of anxiety 
and sleep disturbance.

VA neuropsychological evaluations conducted by the same VA 
clinical psychologist in May 2002 and December 2004 show 
diagnoses of minimal cognitive decline and cognitive 
disorder, respectively.  In the December 2004 report, the 
examiner noted that test results that were obtained represent 
a slow progressive decline in from 2002 but that the decline 
was greater than expected based on the veteran's age alone.  
The examiner further opined, "A history of good vocational 
functioning with a decline in cognitive functioning not 
noticed until past the age of 70 would indicate that it is 
more likely than not that any reported memory problems are 
due to a new disorder rather than any old injury".  
In a January 2005 VA neurological examination report, the 
examiner listed assessments of cognitive disorder and history 
of head trauma in service.  The examiner stated that the 
veteran's current residuals of a cognitive disorder cannot be 
related to his history of head trauma during service without 
resorting to speculation.  It was further noted that a long 
period of time had elapsed between the veteran's service 
injury and his current cognitive disorder diagnosis in 2002.  
In an additional January 2005 VA psychiatric examination 
report, the examiner listed diagnoses of cognitive disorder 
and adjustment disorder and deferred to prior findings in the 
May 2002 and December 2004 evaluation reports discussed 
above.  The examiner opined, "It is less likely than not 
that the veteran's current cognitive decline is related to 
his head injury sustained while in the Merchant Marines."

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current claimed residuals of head trauma and an injury during 
his active service as a Merchant Marine, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  Evidence of record does not show that the 
veteran's current claimed residuals of head trauma are 
etiologically related to his active service from November 
1944 to July 1945.  In addition, the Board finds the December 
2004 and January 2005 opinions issued by VA treatment 
providers are entitled to great probative value and 
constitute probative medical evidence to show that the 
veteran's current diagnosed cognitive disorder is not the 
result of head trauma during active service.  Further, the 
Board finds that there is no competent medical evidence of 
record which shows that the veteran's claimed disability 
residuals were incurred due to events during active service.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).  Consequently, the veteran's claim for 
service connection for residuals of head trauma during active 
Merchant Marine service is denied.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim was received in November 2001.  
Thereafter, in a rating decision dated in March 2002, the 
veteran's claim was denied.  Both before and after that 
rating action was promulgated, VA provided notice to the 
veteran.  In December 2001 and may 2003 letters from the RO 
as well as a December 2004 letter from the Appeals Management 
Center (AMC), the veteran was notified regarding what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the May 2003 and 
December 2004 letters was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, after the notice was provided, the case 
was readjudicated in an August 2005 Supplemental Statement of 
the Case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in December 2001, 
May 2003, and December 2004, complied with these 
requirements.    

Additionally, the Board notes that the December 2004 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the December 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, and multiple VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the veteran was provided with 
multiple VA examinations.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in December 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for residuals of head 
trauma, claimed as difficulties with eating, walking, and 
talking; a nervous condition; and memory problems is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


